DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 1/15/2020.
	Claims 1-5 are pending.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The disclosure is objected to because of the following informalities: The needs to be updated to include the Pat No. 10543590.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Moeller et al. (US 7,487,898 hereinafter (“Moeller”) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Wolfberg (US 2002/0130154).
 With regard to claim 1, Moeller discloses a fastener-driving tool (10) comprising: a housing (12); a combustion chamber (18) in the housing; a workpiece contact element (32) movably connected to the housing and movable from a rest position to an activated position; a trigger (26) movably connected to the housing, the trigger (26) movable from a rest position to an activated postion (when pulled); and an actuation lever (not shown) movably connected to the trigger (26); wherein in a sequential actuation mode (col.2, line 1), combustion is generated in the combustion chamber  (18) to drive a fastener into a workpiece each time the workpiece contact element (32) and the trigger (26) are each moved from the respective rest position to the respective activated position in a designated sequence, and wherein in a contact actuation mode, the trigger (26) remains in the 
 In the alternative, if it can be argued that Moeller does not disclose actuation lever, then Wolfberg of similar tool discloses an actuation lever (34) which places the trigger in operating position to fire the tool and fastener. Therefore, it would have been obvious to one having ordinary skill in the art to provide the actuation lever to the tool of Moeller in order to place the trigger in operating position to fire the tool and fastener.
With regard to claim 2, Moeller discloses the tool (10), wherein the actuation lever (34 Wolfberg) includes a bias member (54) configured to bias the actuation lever (34 Wolfberg).  
With regard to claim 3, Moeller discloses the tool (10), which includes a sleeve (36) associated with the workpiece contact element (32), the sleeve configured to move (reciprocate col. 4, line 22) from a closed position wherein the sleeve closes the combustion chamber (18) to an open position wherein the sleeve does not close the combustion chamber.  
With regard to claim 4, Moeller discloses the tool (10), which includes a lockout device (60) configured to temporarily hold the sleeve (36) in the closed position for a designated period of time.  
With regard to claim 5, Moeller discloses the tool (10), wherein the designated period of time is 100 msec (col. 6, line 4).
Conclusion
7.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        7/13/2021